department of the treasury internal_revenue_service washington d c date cc psi br7 tl-n-5854-00 of f i c e of c h i e f c ou n s e l number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel -- from associate chief_counsel passthroughs and special industries cc psi subject research_credit this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer directive supplement year year year year year date date date date date tl-n-5854-00 date date a b c d e_p q r s t u v w x y z issue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure whether research that taxpayer performed on various research projects is funded under sec_41 where taxpayer is reimbursed by its customers for expenditures attributable to such research regardless of the outcome of the research conclusion research that taxpayer performed on various research projects is funded under sec_41 because amounts payable to taxpayer under the agreements governing cost_recovery are not contingent upon the success of the research and taxpayer performed such research with the expectation that it would be reimbursed for all expenses paid_or_incurred regardless of the outcome of the research facts taxpayer was created in year to serve its a shareholders shareholders by providing a common research_and_development center for the years at issue in this field_service_advice taxpayer was engaged principally in the rendition of technical services to support the activities of its shareholders tl-n-5854-00 in year taxpayer's board_of directors recognized a business need to ensure that funding was available for the timely initiation of studies and developmental efforts research projects the research projects generally were restricted to developmental efforts that would benefit at least b shareholders and that would most likely lead to multi-client projects product projects in c years taxpayer's total cost for research projects was not to exceed p annually taxpayer’s directive effective as of date and reissued on date outlines how research projects are approved how their cost is monitored and how their billing is deferred until they generate product projects specifically directive provides that if a research project is approved by taxpayer's president its billing is deferred for c years during that time the research project is expected to generate one or more product projects the research project's cost together with a financing charge calculated at an annual rate of d is recovered over a maximum period of b years from the time the project is initiated by a chargeback to the product projects although billing is deferred the cost of research projects is reported as it is incurred similar to any other external billable project research projects are tracked internally on a monthly basis to ensure that their total annual cost does not exceed p the approved level of expenditure for research projects in a fiscal_year deferred billing is recorded on taxpayer's balance_sheet as a debit to long-term or short-term deferred charges and on the income statement as a revenue adjustment with respect to cost_recovery directive provides that when a research project generates a product project the research project expires and its total cost including financing charges is recovered through a chargeback to the generated product project accordingly the research project is paid for by the shareholders benefitting from the generated product project the cost of which is also assumed by the shareholders put differently the cost of the generated product project includes its current_year expenses plus a chargeback for all or a portion of the research project's cost and financing charge typically taxpayer's work on a research project would lead to one or more fully-developed product projects that taxpayer would offer to its shareholders taxpayer also had the option however of offering a research project to a shareholder before a product project was generated in this case directive provides that the price paid_by the shareholder includes the research project's costs and any financing charges occasionally a shareholder that did not fund the research project would elect at a later date to participate in the generated product project in this case the shareholder would pay a fee that would result in credits to participating tl-n-5854-00 shareholders that had funded the research project finally directive provides that where a research project failed to recover its cost from chargebacks to generated product projects that cost was billed equally to all a shareholders at the end of year taxpayer embarked on a new program of work efforts recognizing a need for more advanced research projects that would encompass work of a much larger scale over a longer period of time on date taxpayer issued supplement which retroactively modified directive with respect to all research project expenses_incurred on or after date in relevant part supplement provides that taxpayer's total annual cost for research projects would be increased from p but was not to exceed q in year r in year and s in year the financing charge previously calculated at an annual rate of d would be calculated using e and allocated monthly to the unbilled cost supplement describes an additional method for the recovery_of research project cost shareholders were permitted to obtain components of research projects in the event the entire project did not meet their business needs when this method was used shareholders were charged based on full cost including interest estimates of the number of participants or buyers and usage levels this resulted in lower prices for shareholders than for outside industry clients and did not allow a shareholder price to exceed full cost supplement1 also includes a discussion of which is defined as unrecovered cost or the total cost for all research project work efforts including any unbilled cost carried over from previous years less amounts billed to clients revenue in connection with research projects taxpayer's board_of directors set limits for unrecovered cost of t at the end of year and u at the end of year on date taxpayer was sold to purchaser it is our understanding that purchaser paid approximately v for taxpayer which is the w aggregate purchase_price quoted by the sales and purchase agreement minus x in research project debt research project debt is described as in the sale and purchase agreement while neither directive nor supplement contains any explicit mention of this acquisition supplement does contain a provision stating that unrecovered research project cost shall be treated as corporate debt in the event taxpayer changes ownership before date however supplement continues if taxpayer does not change ownership before date then unrecovered cost is trued-up and billed equally to the shareholders the only other mention of the treatment of such directive contains no provision addressing directive does provide however that a research project's price will include the project's cost and any financing charges but will not include the meaning of the term is not explained in either directive or supplement tl-n-5854-00 unrecovered research project cost is found in a synopsis of minutes from a meeting of taxpayer's board_of directors held on date the minutes state that in the event of a sale of taxpayer the board will determine the treatment of unrecovered balance and post-sale revenues associated with the research projects taxpayer has filed a claim_for_refund on form 1120x for the year taxable_year taxpayer's total claim is for y z of which is attributable to research_credit law and analysis sec_41 allows taxpayers a credit against tax for increasing research activities generally the credit is an incremental credit equal to the sum of percent of the excess if any of the taxpayer's qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer's basic_research_payments sec_41 provides that the term qualified_research_expenses means the sum of the following amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer a in-house_research_expenses and b contract_research_expenses for purposes of the research_credit in taxable years through date the term qualified_research had the same meaning as the term research or experimental had under sec_174 except that the term did not include qualified_research conducted outside the united_states qualified_research in the social sciences or humanities and funded research for taxable years beginning after date sec_41 defines the term qualified_research as research with respect to which expenditures may be treated as expenses under sec_174 which is undertaken for the purpose of discovering information which is technological in nature and the application of which is intended to be useful in developing a new or improved business_component of the taxpayer and substantially_all of the activities of which constitute elements of a process_of_experimentation for a purpose described in sec_41 such term does not include any activity described in sec_41 tl-n-5854-00 sec_41 provides that the term qualified_research shall not include several specifically listed activities one of which is funded research the exclusion for funded research under sec_41 provides that the credit shall not be available for qualified_research to the extent funded by a contract grant or otherwise by another person or governmental entity sec_1_41-5 provides that research does not constitute qualified_research to the extent it is funded by any grant contract or otherwise by another person including any governmental entity all agreements not only research contracts entered into between the taxpayer performing the research and other persons shall be considered in determining the extent to which the research is funded amounts payable under any agreement that are contingent on the success of the research and thus considered to be paid for the product or result of the research are not treated as funding sec_1_41-5 provides in relevant part that if a taxpayer performing research for another person retains no substantial rights in research under the agreement providing for the research the research is treated as fully funded for purposes of sec_41 and no expenses paid_or_incurred by the taxpayer in performing the research are qualified_research_expenses sec_1_41-5 further provides that if a taxpayer performing research for another person retains no substantial rights in the research and if the payments to the researcher are contingent upon the success of the research neither the performer nor the person paying for the research is entitled to treat any portion of the expenditures as qualified_research expenditures sec_1_41-5 provides in relevant part that if a taxpayer performing research for another person retains substantial rights in the research under the agreement providing for the research the research is funded to the extent of the payments and fair_market_value of any property to which the taxpayer becomes entitled by performing the research a taxpayer does not retain substantial rights in the research if the taxpayer must pay for the right to use the results of the research the issue in this request for field_service_advice is whether expenses paid_or_incurred in the year taxable_year for research performed by taxpayer on the research projects are expenses for funded research under sec_41 this issue was first considered by the court of federal claims in 30_fedclaims_839 and thereafter by the court_of_appeals_for_the_federal_circuit which held adversely to the government see 71_f3d_868 fed cir finding that the trial_court incorrectly construed the contract between fairchild and the government the appeals court determined that t he inquiry turns on who bears the research costs upon failure not on whether tl-n-5854-00 the researcher is likely to succeed in performing the project fairchild industries f 3d pincite applying that test the court found that fairchild's right to payment was contingent on success because t he contract explicitly placed solely on fairchild the risk of failure of every line item of the contract id the court acknowledged that as each line item was successfully completed and accepted and the progress payments for that line item liquidated fairchild's total risk was reduced the court concluded however that fairchild's total risk was never eliminated to the extent it remained at risk until the research was successfully completed and the product of the research accepted the fairchild reversal was significant in that the federal_circuit made a compelling argument that the determination of who is at economic risk for unsuccessful research should be based upon the contractual events by which the parties choose to measure success or failure as a result the contract may encompass a risk-sharing arrangement whereby risk is allocated between the contractor and the customer in this case taxpayer and the shareholders respectively this allocation may shift during the course of the contract depending upon the level of progress and completion achieved however the allocation of risk is established by the terms of the contract and is present for the contract’s duration regardless of whether the outcome is success or failure see fairchild f 3d pincite noting that it was incorrect for the trial_court to change upon successful completion of the contract the allocation of risk that was established in the contract and was present throughout its performance the legislative_history the statute and the regulations all indicate that the meaning of the terms funded and contingent upon success is premised upon which party the customer or the contractor bears the economic risk of failure in other words the credit should go to the party who will be out-of-pocket in the event the research is unsuccessful this is clearly consistent with congress' intention to provide an incentive to researchers who would otherwise be dissuaded from undertaking costly research because of the possibility the research might result in failure the legislative_history of the research_credit provides little guidance on the meaning of the term funded in considering government contracting the original senate bill would have allowed a credit to the taxpayer who reimbursed a research contractor for wages it incurred in performing research services although it would have disqualified research or experimentation expenses to the extent funded by any grant contract or subcontract with any governmental entity see s rep no pincite h_r rep no pincite n thus congress concluded when research is performed for others the research is funded and the researcher is not entitled to the credit as long as the customer pays for the research tl-n-5854-00 the relevant regulations for the issue of whether research is funded are found at sec_1_41-5 and sec_1_41-2 which provide mirror rules allocating the research_credit to either the contractor when payment is contingent on success or the customer when payment is made regardless of the success of the research thus from the perspective of the contractor in this case taxpayer sec_1_41-5 provides that a ll agreements not only research contracts entered into between the taxpayer performing the research and other persons shall be considered in determining the extent to which the research is funded amounts payable under any agreement that are contingent on the success of the research and thus considered to be paid for the product or result of the research see sec_1_41-2 are not treated as funding emphasis added concomitantly from the perspective of the customer in this case the shareholders sec_1_41-2 provides that the customer may claim the research_credit based on payments made to a contractor only if its payments are made pursuant to an agreement that requires the customer to bear the expense even if the research is not successful however if the customer pays the contractor pursuant to an agreement under which payment is contingent on the success of the research the expense is considered paid for the product or result rather than for the performance of the research sec_1_41-2 emphasis added the regulations quoted above clearly suggest that research performed in connection with a contract is not funded unless the customer agrees to reimburse the researcher for its expenses regardless of whether the research is successful however if payments are contingent on the success of the research they do not constitute funding thus both sets of implementing regulations treat payments that are contingent on success as attributable to the commercial product or result of the research rather than to the contractor's performance of research case development hazards and other considerations in the present case taxpayer supported the activities of its shareholders by providing technical services specifically taxpayer engaged in formative studies and developmental efforts that is research projects for the benefit of its shareholders directive and supplement both issued by taxpayer’s comptroller and applicable for expenses paid_or_incurred by taxpayer for expenses relative to the research projects during the year taxable_year contain guidelines and tl-n-5854-00 procedures ensuring that funding would be available for the timely initiation of research projects that would generate product projects both directive and supplement generally provide that research project costs together with product project costs are assumed by the shareholders the cost of the generated product project includes its current_year expenses plus a chargeback for all or a portion of the research project’s cost and financing charge all of which are assumed by the shareholders even where a research project fails to recover its cost from chargebacks to generated product projects that cost was billed equally to all a shareholders notwithstanding the explicit provisions governing cost_recovery in directive and supplement taxpayer has claimed that reimbursement by the shareholders for taxpayer’s work on the research projects was not an enforceable right specifically in a recent memorandum in response to idr taxpayer states that supplement showed that directive in which the shareholders agreed among themselves to share the formative costs was subject_to significant contingencies and was not in any way enforceable by taxpayer against the shareholders we do not agree that directive was in any respect an agreement only between the shareholders in fact directive and supplement were directives issued by taxpayer’s board_of directors delineating the terms under which funding for the research projects would be assured those directives explicitly state that taxpayer would be reimbursed for research project costs tl-n-5854-00 as noted above fairchild stands for the proposition that the term contingent on success should be interpreted in terms of the explicit provisions of the contract wherein the parties prospectively allocate at the time the contract is entered into the economic or financial risk that the contracted-for research will not be successful applied to the facts of this case we are required therefore to examine the explicit terms of directive and supplement in determining which party taxpayer or the shareholders will be out-of-pocket in the event the research is unsuccessful under these facts provided it is clear that taxpayer does not bear the economic risk of failure thus the research is funded in applying the funded research exclusion a determination must also be made in addition to the contingency determination as to whether or not a taxpayer retains substantial rights in the research thus if a taxpayer performing research for another person retains no substantial rights in research under the research agreement the research is treated as fully funded and no expenses paid_or_incurred by the taxpayer in performing the research are qualified_research_expenses conversely if a taxpayer performing research for another person retains substantial rights in the research under the agreement providing for the research the research is funded to the extent of the payments to which the taxpayer becomes entitled by performing the research the crux of the government’s argument before the trial_court in fairchild was that fairchild’s research costs were funded and hence not eligible for the research_credit where payment is expected and likely to be made in the normal course of events fairchild fed cl pincite the trial_court explicitly rejected the government’s expected and likely standard finding that there was no statutory or legislative support for such a test it is interesting that this is essentially the argument being made by taxpayer in this case to the extent we are being asked to look beyond the four corners of the contract and consider the likelihood of success based upon the course of dealing between the parties tl-n-5854-00 for purposes of responding to your request for field_service_advice you have asked us to focus upon the issue of whether taxpayer’s research is funded and to disregard the issue of whether the research activities of taxpayer constitute qualified_research please contact the national_office if you require further guidance concerning these potential issues this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by christine e ellison chief branch passthroughs and special industries
